In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dolan, J.), dated July 16, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured at premises located in Connecticut, owned by the defendant Danbury Mall Limited Partnership and managed by the defendant Genesee Management Co., Inc., in the course of chasing an individual whom she suspected of having taken her wallet. Applying Connecticut law to the facts of this case, as it properly did (see Padula v Lilarn Props. Corp., 84 NY2d 519 [1994]), the Supreme Court correctly granted the defendants’ motion for summary judgment dismissing the complaint. Contrary to the plaintiffs contentions, the defendants established their prima facie entitlement to summary judgment by demonstrating, through evidence in admissible form, that they provided sufficient security and that the conduct of the individual who stole the plaintiffs wallet, which gave rise to the plaintiff’s injuries, was not foreseeable (see Antrum v Church’s Fried Chicken, Inc., 40 Conn Supp 343, 346, 499 A2d 807, 809 [1985]). Since the plaintiff failed, in opposition to the motion, to submit evidence sufficient to raise a tri*459able issue of fact, the motion was properly granted (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The plaintiffs remaining contentions are without merit. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.